Name: Council Regulation (EEC) No 1909/87 of 2 July 1987 fixing rice prices for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 182 / 54 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1909/87 of 2 July 1987 fixing rice prices for the 1987/88 marketing year Whereas , for the products referred to in this Regulation, the application of the criteria for the fixing of the different prices and the application of the - measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below ; "Whereas , pursuant to Article 68 of the Act of Accession of Spain and Portugal , prices in Spain were set at a level differing from that of the common prices ; whereas, pursuant to Article 70 ( 1 ) of the Act, these prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish prices set below, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 8 8 marketing year, rice prices are as follows : 1 . Community of Ten : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European : Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1907 / 87 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission (3), , Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty; Whereas the intervention price for paddy rice must be fixed at a rate which takes account of the policy in respect of rice production, with a view to the uses to which it is put ; Whereas the target price for husked rice must be derived from the intervention price for paddy rice, in accordance with the criteria set out in Article 4 ( 3 ) of Regulation (EEC) No 1418 /76 ; (a) intervention price, paddy rice : 314,19 ECU per tonne ; (b) target price , husked rice : 548,37 ECU per tonne . 2 . Spain : (a) intervention price, paddy rice : 259,76 ECU per tonne ; (b) target price , husked rice : 548,37 ECU per tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2) See page 51 of this Official Journal . (3 ) OJ No C 89 , 3 . 4 . 1987 , p. 13 . ( 4) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .